I concur in the conclusion reached in this case upon the ground that a "county purpose," within the meaning of that phrase as used in Section 5 of Article IX of the Constitution, is any governmental purpose which the Legislature may, within constitutional limitations, authorize counties to execute as political divisions of the state which purpose has not been declared by the Legislature or Constitution to be __________ a state purpose.
The Constitution creates the office of Commissioner of Agriculture and leaves the duties to be performed by such officer to be prescribed by the Legislature, Article IV, Section 26. The policy of the government of this State, as organized under the Constitution of 1885, therefore extends to the making of adequate and appropriate provisions for encouraging and developing the Agricultural Industry in this State.
That purpose has not been declared by the Legislature to be a state function to be directed and executed in every detail by state officials, bureaus and commissions in every county or political division of the state but there has been, left some phases of the general purpose to be executed by counties as a county purpose.
When the Legislature authorizes a county in that behalf to maintain agricultural fairs and erect buildings for the purpose it inferentially, if not directly, declares such activity to be a county purpose and in doing so the Legislature acts within the constitutional limitations upon its powers.
  WHITFIELD AND BUFORD, J. J. concur. *Page 442